Citation Nr: 1129005	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  09-41 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1974 to October 1989.  He died in October 2007, and the appellant is his surviving spouse.

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The appellant testified at a hearing before the undersigned Veterans Law Judge in November 2010, and a transcript of this hearing is of record.

In January 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to provide the Veteran with proper notice and to obtain records from the Social Security Administration (SSA).  The action specified in the January 2011 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).





FINDINGS OF FACT

1.  The Veteran died in October 2007.  The immediate cause of death was listed as cardiopulmonary arrest due to or as a consequence of COPD.  No contributing or underlying causes were noted.  

2.  At the time of death, the Veteran had been awarded service-connection for residuals of a laceration to the medial nerve, peptic ulcers, neroma of the right wrist, a functional heart murmur with mitral valve prolapse, and an excised pilonidal cyst.  He had been assigned a 40 percent disability rating since May 1999.  

3.  There is no nexus between the cause of the Veteran's death and his active service and/or a service-connected disabilities. 


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause, or contribute substantially or materially to cause, of the Veteran's death.  38 U.S.C.A. §§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.312 (2010).

2.  The cause of the Veteran's death (cardiopulmonary arrest due to COPD) was not incurred in or aggravated by active service, cannot be presumed to have been incurred therein, and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.307, 3.309, 3.310, 3.312 (2010).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.  

Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of a veteran's death, the evidence must show that the disease which caused death was incurred in or aggravated by service or that a service-connected disability caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  

For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For it to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather, it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2010).  That is to say, it must be shown that a service-connected disability contributed substantially, materially, or combined with another disorder to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c); see Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  

Therefore, service connection for the cause of a veteran's death may be demonstrated by showing that the death was caused by a disability for which service connection had been established at the time of death or for which service connection should have been established.  Generally, minor service-connected disabilities, particularly those of a static nature or those not materially affecting a vital organ (e.g., those disabilities affecting muscular or skeletal functions), are not held to have contributed to a death that is primarily due to unrelated disability.  38 C.F.R. § 3.312(c)(2), (3) (2010).

Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R.   §§ 3.303, 3.304.  Service connection may also be awarded for certain disorders which manifest to a compensable degree within a statutorily- prescribed period of time.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

The basic facts are not in dispute:  The Veteran died in October 2007.  The immediate cause of death was listed as cardiopulmonary arrest due to or as a consequence of COPD.  

At the time of death, the Veteran had been awarded service-connection for residuals of a laceration to the right medial nerve, rated as 30 percent disabling; peptic ulcer, rated as 10 percent disabling; neuroma of the right wrist, rated as 10 percent disabling; functional heart murmur with mitral valve prolapse, assigned a non-compensable rating; and an excised pilonidal cyst, assigned a non-compensable rating.  He was assigned an overall 40 percent disability rating from May 1999.  

The Board notes that there is no evidence of any chronic respiratory disability, including COPD, in service or within one year of service.  Entitlement to service connection for "respiratory problems" was denied in an August 1991 rating decision.  

In this regard, the Veteran's VA treatment records note a history of heavy smoking for approximately forty years, and document that the Veteran continued to smoke, even after he was diagnosed with COPD.  

The Board finds that the VA treatment records provide highly probative evidence again this claim, clearly indicating a history of heavy smoking for decades.  For example, within the hospital admission of November 2006 the Veteran notes a history of smoking one pack of cigarettes per day for the past 40 years.

The Board finds that the connection between COPD and smoking is so clear in today's society that a medical opinion indicating such a connection is simply not required. 
  
However, the appellant has argued that the Veteran's service connected functional heart murmur with mitral valve prolapse caused or substantially contributed to the Veteran's cardiopulmonary arrest.  She has contended that in severe cases, mitral valve prolapsed can cause congestive heart failure and sometimes cardiac arrest, but she has presented no medical evidence to support her claim that the Veteran's heart murmur with mitral valve prolapsed was at least as likely as not the cause of the Veteran's death.

Further, the Board must find that the fact that this service connected disability was found to be noncompensable for years only provides highly probative evidence against her claim.  Simply stated, the Board finds that the Veteran did not have a severe case of heart murmur, as will be explained below.

In any event, even if the Board accepts as true that in some cases, mitral valve prolapsed can cause a weakening of the heart over time, eventually leading to heart failure, there is nothing in the evidence of record to suggest that that is what occurred in the instant case.  On the contrary, the evidence of record, taken as a whole, suggests that any abnormality of the heart the Veteran suffered from was benign.

The Veteran's service connected functional heart murmur with mitral valve prolapse remained non-compensable from the date service connection was granted until the Veteran's death, a period of approximately eighteen years, despite repeated attempts by the Veteran to increase his disability rating.  Significantly, at an August 1999 VA examination of the Veteran's service connected functional heart murmur in connection with one of the Veteran's increased rating claims, the examiner found no appreciable cardiac murmur and the Veteran had a normal EKG, suggesting that the Veteran did not suffer from any disability of the heart.  Additionally, it does not appear that the Veteran's possible heart murmur with mitral valve prolapse was a factor in the SSA's decision to award disability benefits to the Veteran.  All such facts are found to provide evidence against this claim.    

A chest x-ray taken in November 2006, less than a year before the Veteran's death, found no evidence of active cardiopulmonary disease, providing highly probative evidence against the appellant's claim.  VA treatment records from the years prior to the Veteran's death list a dozen health problems, including serious non-service connected disabilities such as COPD and poorly controlled hypertension, but do not list a functional heart murmur, mitral valve prolapse, or any other heart disease or disability.  A June 2007 VA treatment note shows that the Veteran called with complaints of chest pain, but the etiology of this pain is unspecified and a VA treatment note from October 2007, shortly before the Veteran's death, does not indicate any heart problems.  

Based on the totality of record, to include the evidence noted above, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's service connected functional heart murmur with mitral valve prolapse caused or contributed materially or substantially to his death.  Therefore, the Board finds that service connection for the cause of the Veteran's death on this basis is not warranted.

The Board acknowledges the appellant's sincere belief that the Veteran's death was related to his military service, specifically, his service connected mitral valve prolapse.  Essentially, the appellant has offered her opinion as to the cause of the Veteran's death.  However, she is a layperson, not a medical expert.  While the appellant is certainly competent to testify as to observations of the Veteran's symptoms, including his reports of chest pains prior to his death, the appellant has not demonstrated that she has any knowledge or training that would qualify her to offer an opinion as to what caused the Veteran's death.

The Board recognizes that there is no bright line rule that laypersons are not competent to offer medical opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this case, the Board finds that a determination of why the Veteran died is analogous to determining a form of cancer. 

Although the appellant seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran's death was due to his military service, including any service connected disabilities, is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the appellant's opinion of the cause of the Veteran's death is not competent evidence and is entitled to low probative weight.

The appellant's speculation that the Veteran's functional heart murmur with mitral valve prolapse weakened the Veteran's heart, and that this, rather than the Veteran's non-service connected COPD, caused his cardiopulmonary arrest, is just that- speculation - which is not supported by the preponderance of the evidence of record.  The Board finds that the post-service treatment records provide overwhelming evidence against this claim. 

In conclusion, the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death and the appeal is denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In the context of a claim for DIC benefits, 38 U.S.C.A. § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

VA has made all reasonable efforts to assist the appellant in the development of her claim, has notified her of the information and evidence necessary to substantiate the claims, and has fully disclosed VA's duties to assist her.  Specifically, in January 2011, the appellant was notified of the information and evidence needed to substantiate and complete the claim on appeal, as well as VA and the appellant's respective duties for obtaining evidence.  This letter complied with the requirements of Hupp v. Nicholson, 21 Vet. App. 342 (2007) and Dingess v. Nicholson, 19 Vet. App. 473 (2006),

Additionally, readjudication was provided in a May 2011 supplemental statement of the case, curing any timing deficiency regarding the required VA notice.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  It appears that all known and available records relevant to the issue on appeal have been obtained and are associated with the claims files.  The RO has obtained the Veteran's service treatment records, as well as VA medical records and records from the Social Security Administration (SSA).  The appellant has not identified any additional relevant evidence, and at her November 2010 hearing indicated that all of the Veteran's treatment prior to his death was from VA.  

Under the VCAA, VA must provide an examination/medical opinion when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (or a service connected disability, as in this case) would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, as the only evidence that the Veteran's death was caused by his service connected functional heart murmur with mitral valve prolapse is the appellant's own unsupported lay statements, with overwhelming evidence against such a finding found within the Veteran's post-service treatment records, to the point that the Board finds it impossible to conclude that an medical provider could reasonably associate the Veteran's service connected disability to his death.  The disconnect between the Veteran's service connected disability and his death, as well as the reason for his death, is unusually clear from a review of the current medical evidence of record.  Based on the extensive evidence that the Board has cited above, the Board finds that there is sufficient medical evidence to make a decision on the claim.  Accordingly, the Board finds that referral for a VA medical opinion is not warranted.  

Significantly, neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet.  App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


